DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Persia et al. (US 2019/0367039 A1).
Regarding claim 1, Persia discloses a system comprising:
a vehicle data system  (104) operably coupled with at least one sensor aboard a vehicle and configured to collect vehicle driving data representing driving conduct of the operator in operating the vehicle during at least one trip;
a portable data collection module (102) configured to cause a portable computing system transportable aboard a vehicle to collect portable driving data representing the driving conduct of the operator in operating the vehicle during the at least one trip; and
an evaluation system (106) configured to:
receive the portable driving data  (102) and the vehicle driving data (104);
assign a risk level  (step 506; paragraph [0062]) to at least one event (driving event; paragraph [0063]) included in the vehicle driving data based on data provided by the at least one sensor; and
correlate (determine validity; paragraph [0067]; claim 4) the vehicle driving data (104) with the portable driving data  (102) to identify a pattern (driving behavior) in the portable driving data that is associable with the risk level; see figures 1-5).
Regarding claim 2,, wherein the at least one sensor includes at least one device chosen from a forward collision warning system, an automatic emergency braking system, an adaptive cruise control system, a lane departure warning system, a lane keeping assist system, a blind spot detection system, a steering wheel engagement system, a pedal engagement system, a traffic sign recognition system, a rear cross- traffic alert system, a backup warning system, an automatic high-beam control system; an automated driving system, a global positioning system (GPS, paragraph [0032]) device, an
Accelerometer (paragraph [0032]) , a gyroscope, a following/lateral distance sensor, a tire pressure sensor, a seatbelt usage sensor, a phone usage sensor, an airbag deployment sensor, a collision sensor, a camera, and a device sensor configured to monitor use of a device chosen from at least one of lights, horn, and wipers.

Regarding claim 3, wherein the vehicle data system includes an operator identifier (NFC can identify when a registered driver is carrying the phone, paragraph [0011]) configured to determine whether the operator was operating the vehicle during the at least one trip.
Regarding claim 4, wherein the operator identifier includes at least one identifier chosen from a key fob identifier configured to identify the driver based on presence of a key fob associated with the identified driver, a smartphone identifier (paragraph [0011])  configured to detect a presence of a smartphone associated with the identified driver onboard the vehicle, a seat position identifier configured to detect a position of a driver’s seat previously used by the identified driver, and an imaging system configured to visually recognize the identified driver.
Regarding claim 5, wherein the portable computing system includes a computing system chosen from a portable computer, a tablet computer, a smartphone, and a smartwatch, and an earpiece.; see paragraph [0032]).
Regarding claim 6, wherein the portable data collection module (102) includes an application executable on the portable computing system.
Regarding claim 7, wherein the portable computing system includes at least one portable sensor chosen from an accelerometer ([0032]), a GPS device ([0032]), a gyroscope, a compass, a magnetometer, a biometric sensor, a touch screen sensor, a proximity sensor, a camera, a light sensor, a microphone, a near field communications system, a Wi-Fi communications system, a cellular communications system, a beacon micro location system, a temperature sensor, a barometer, a pressure sensor, a wearable sensing device, and an additional portable device.
Regarding claim 9, Persia discloses a vehicle (108) comprising: a cabin configured to receive at least one entity chosen from an operator (110), a passenger, and cargo; a drive system configured to motivate, accelerate, decelerate, stop, and steer the vehicle (108); an operator control system configured to allow the operator to direct operations of the vehicle; an operator assist system configured to perform at least one function chosen from: autonomously controlling the vehicle without assistance of the operator; and assisting the operator (110) in controlling the vehicle; and a vehicle data system operably coupled with at least one sensor aboard a vehicle (108) and configured to collect vehicle driving data (102, 104) representing driving conduct of the operator in operating the vehicle during at least one trip and provide the vehicle driving data to an evaluation system (106), wherein the vehicle driving data is configured to be: assigned a risk level  (step 506) for at least one event included in the vehicle driving data based on data provided by the at least one sensor; and correlated (determine validity) with portable driving data collected by a portable computing system aboard the vehicle to enable a pattern to be identified in the portable driving data that is associable with the risk level.
Regarding claim 10, wherein the at least one sensor includes at least one device chosen from a forward collision warning system, an automatic emergency 39
braking system, an adaptive cruise control system, a lane departure warning system, a lane keeping assist system, a blind spot detection system, a steering wheel engagement system, a pedal engagement system, a traffic sign recognition system, a rear cross- traffic alert system, a backup warning system, an automatic high-beam control system; an automated driving system, a global positioning system (GPS) device ([0032]), an accelerometer ([0032]), a gyroscope, a following/lateral distance sensor, a tire pressure sensor, a seatbelt usage sensor, a phone usage sensor, an airbag deployment sensor, a collision sensor, a camera, and a device sensor configured to monitor use of a device chosen from at least one of lights, horn, and wipers.
Regarding claim 11, wherein the vehicle data system includes an operator identifier (mobile app) configured to determine whether the operator was operating the vehicle during the at least one trip.
Regarding claim 12, wherein the operator identifier includes at least one identifier (NFC can identify when a registered driver is carrying the phone, paragraph [0011])  chosen from a key fob identifier configured to identify the driver based on presence of a key fob associated with the identified driver, a smartphone identifier configured to detect a presence of a smartphone associated with the identified driver onboard the vehicle, a seat position identifier configured to detect a position of a driver’s seat previously used by the identified driver, and an imaging system configured to visually recognize the identified driver.
Regarding claim 13, Persia discloses a computer-implemented method comprising:
receiving vehicle driving data collected by a vehicle data system (104) operably coupled with at least one sensor aboard a vehicle and configured to collect data representing driving conduct of the operator (110) in operating the vehicle during at least one trip;
receiving portable driving data collected by a portable data system (102) transportable aboard the vehicle to collect representing the driving conduct of the operator in operating the vehicle during the at least one trip; and
evaluating the vehicle driving data (server/platform 106) and the portable driving data, including: assigning a risk level (step 506) to at least one event included in the vehicle driving data based on data provided by the at least one sensor; and
correlating (determine validity) the vehicle driving data with the portable driving data to identify a pattern in the portable driving data that is associable with the risk level.
Regarding claim 14 wherein collecting data representing the driving conduct of the operator in operating the vehicle includes collecting data from at least one device chosen from a forward collision warning system, an automatic emergency braking system, an adaptive cruise control system, a lane departure warning system, a lane keeping assist system, a blind spot detection system, a steering wheel engagement system, a pedal engagement system, a traffic sign recognition system, a rear cross-traffic alert system, a backup warning system, an automatic high-beam control system; an automated driving system, a global positioning system (GPS, paragraph [0032])  device, an accelerometer (paragraph [0032]), a gyroscope, a following/lateral distance
sensor, a tire pressure sensor, a seatbelt usage sensor, a phone usage sensor, an airbag deployment sensor, a collision sensor, a camera, and a device sensor configured to monitor use of a device chosen from at least one of lights, horn, and wipers
Regarding claim 15, further comprising identifying (NFC on mobile device) the operator  (110) hat was operating the vehicle during the at least one trip.
Regarding claim 16 wherein identifying the operator includes determining at least one identifier chosen from presence of a key fob associated with the driver aboard the vehicle, presence of a smartphone (102) associated with the driver onboard the vehicle, a position of a driver’s seat previously used by the driver, and an image of the driver using an imaging system configured to visually recognize the driver.
Regarding claim 17, wherein collecting the portable driving data using the portable computing system includes collecting the portable driving data from a computing system chosen from a portable computer, a tablet computer, a smartphone (102), a smartwatch, and an earpiece; see paragraph [0032].
Regarding claim 18, further comprising executing an application on the computing system to collect the portable driving data (102).
Regarding claim 19, wherein gathering the portable computing data from the portable computing system includes gathering data
from a device chosen from at least one portable sensor chosen from an accelerometer ([0032]), a GPS device (,[0032])  a gyroscope, a compass, a magnetometer, a biometric sensor, a touch screen sensor, a proximity sensor, a camera, a light sensor, a microphone, a near field communications system, a Wi-Fi communications system, a cellular communications system, a beacon micro location system, a temperature sensor, a barometer, a pressure sensor, a wearable sensing device, and an additional portable device.
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose methods for determining driver performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747